Citation Nr: 1146231	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  09-37 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUES

1.  Entitlement to service connection for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD.

3.  Entitlement to service connection for residuals of a back injury.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to service connection for asthma.

6.  Entitlement to service connection for meningitis.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for erectile dysfunction secondary to PTSD.

9.  Entitlement to a total disability rating due to individual unemployability (TDIU).
REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the RO in Oakland, California, which denied the above claims.  

Evidence has been received subsequent to the final consideration of the claim by the RO.  The Veteran, through his representative, has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2011).

Where a veteran that has sought service connection specifically for PTSD, his claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Veteran bears several psychiatric diagnoses.  The Board has recharacterized the issues to include both service connection for PTSD and an acquired psychiatric disability other than PTSD.

The issues of service connection for PTSD, an acquired psychiatric disability other than PTSD and erectile dysfunction and the claim for TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.

FINDING OF FACT

The Veteran has withdrawn his appeal seeking service connection for residuals of a back injury, hemorrhoids, asthma, meningitis and hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issues of residuals of a back injury, hemorrhoids, asthma, meningitis and hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R.  §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Appeals

On September 15, 2011, the Veteran sent a letter indicating that he withdrew his claims for service connection for residuals of a back injury, hemorrhoids, asthma, meningitis and hypertension.  VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b) (2011); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable).  As of September 15, 2011, the Board had not yet issued a final decision on the claims for service connection for residuals of a back injury, hemorrhoids, asthma, meningitis and hypertension, therefore the Veteran's withdrawal of these issues is valid.  Because the Veteran has clearly expressed his desire to terminate his appeal for these benefits, because he has done so in writing, and because the Board had not yet promulgated a decision on his appeal at the time of his request for withdrawal, the legal requirements for a proper withdrawal have been satisfied.  38 C.F.R.  § 20.204(b).  Accordingly, further action by the Board on these matters is not appropriate and the Veteran's appeal as to those issues should be dismissed.  38 U.S.C.A. § 7105(d).


ORDER

The claims for service connection for residuals of a back injury, hemorrhoids, asthma, meningitis and hypertension are dismissed.


REMAND

The Veteran alleges that he has PTSD as a result of being a victim of sexual assault during service.  The Veteran has submitted repeated statements to the effect that he was sexually assaulted three times while intoxicated between April and September 1969 while stationed at Fort Bragg.  The Veteran completed a personal assault questionnaire indicated that he was assigned to the 82nd Airborne Division artillery unit and stationed at Fort Bragg, North Carolina, during the period when the assaults occurred.  The Veteran has provided no other details.

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  Where the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, at 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

With respect to a claim of entitlement to service connection for PTSD based on an alleged personal assault, the types of evidence necessary to establish the claim and VA's heightened duty to assist in these cases are described as follows:

(3) If a post-traumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a post-traumatic stress disorder claim that is based on in- service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

38 C.F.R. § 3.304(f).  

Medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  The Veteran, through his representative, submitted a March 2010 private psychiatric opinion.  This opinion indicates that the Veteran's PTSD is due solely to military sexual trauma.  That opinion references a February 2009 VA psychiatric assessment of the Veteran.  The February 2009 opinion indicates that the PTSD is due to childhood sexual trauma and worsened by military sexual trauma.  

In reviewing the claims file, the February 2009 opinion is not of record.  The RO did obtain records from the same psychiatrist in 2010 through the VA Palo Alto Medical System.  The Board remands for updated VA treatment records and in particular to obtain the February 2009 opinion.  

The Board has considered whether service connection is warranted for another psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Board notes that the Veteran has sought service connection only for PTSD.  The Veteran's treating providers since 2006 have given him diagnoses of PTSD, including as a result of childhood stressors.  The Veteran has also submitted articles regarding Attention Deficit Hyperactivity Disorder (ADHD).  A March 2007 intake note for PTSD domiciliary program notes diagnoses of rule out PTSD, psychosis NOS, rule out Social Anxiety Disorder vs. Major Depressive Disorder with psychotic features, history of Major Depressive Disorder, Anxiety NOS, cognitive disorder NOS, alcohol dependence in FSR and history of polysubstance abuse.  His later treatment records show diagnoses of recurrent Major Depressive Disorder.  The Board notes that the RO did not address any disability other than PTSD in adjudicating the Veteran's psychiatric disability claim.  Thus, the Board cannot proceed without causing prejudice to the Veteran.  The Board must remand so that the RO may address the claim for an acquired psychiatric disability other than PTSD in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board also notes that, because the RO did not address the separate issue, the duty to notify has not been satisfied as to this claim.  The RO should provide adequate notice and an opportunity to respond prior to adjudication.  

The Board must also remand the erectile dysfunction and TDIU claims.  The Veteran contends that he has erectile dysfunction due to medications for his psychiatric disability.  As long as service connection for a psychiatric disability remains as a theory of entitlement, the Board must defer consideration of the issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Similarly, the Veteran seeks TDIU for service-connected disabilities, of which he presently has none.  As long as service connection for some disability remains in contention, the Board must defer consideration of this issue as well.  See id.  

Accordingly, the case is REMANDED for the following action:

1.  Provide to the Veteran all notification action required by the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), with respect to the claim for service connection for an acquired psychiatric disability other than PTSD.  Any notice given, or action taken thereafter, must comply with current, controlling legal guidance.

2.  Obtain the Veteran's VA treatment records from the Palo Alto VA Medical Center regarding treatment for an acquired psychiatric disability to include the February 2009 opinion.  

3.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


